DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1, 4-6, 8-11, 13 and 16-26 have been examined in this application. This is a Final Office Action in response to Arguments and Amendments filed on 10/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to “Arguments and Amendments” dated 10/8/2021, with respect to the “The Rejections of Claims Under 101” section on pages 10-13, the Applicant argues that the 101 rejection is overcome because the claimed embodiment provides a technical solution to a technical problem by providing an interface that allows a driver to coordinate the location of the rider and generate routing instructions to navigate the driver to the rider side. The Applicant argues this technical solution solves an existing problem of poor coordination and navigating to the incorrect side. This portion of the argument is persuasive. The steps of providing an interface to receive input, displaying a request for selection, receiving additional input and generating navigational instructions to accurately guide the user and solve a technical problem practically integrates the abstract idea. 
With respect to the “The Rejections of Claims Under 112” section on page 13, the Applicant argues the amendments overcome the 112 rejections. While the amendments overcome many 112 rejections, there are still rejections remaining. Please see 112(a) and 112(b) sections of the office action below. 
With respect to “The Rejection of Claims Under 103” section on pages 13-16, the Applicant argues that the amended claim language overcomes the prior art. In particular, the Applicant argues that the prior art does not disclose the amended claim language of “receiving, from a computing device of the rider,  latitude and longitude coordinates; determining that there is more than one option for a pickup point corresponding to the received latitude a longitude coordinates; causing a request for selection of one of a plurality of options for a destination location to be displayed on the computing device of the rider; receiving, from the computing device of the rider, a selection of one of the plurality of options for the destination location and setting the selection of the one of the plurality of options as the destination location; receiving, from a computing device of the driver, latitude and longitude coordinates for a start location”. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made with newly found prior art reference Herbach et al. (US 2019/0187702 A1). The other arguments concerning the use of prior art on un-amended claim limitations are moot because the above amendments necessitated new prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “determining that there is more than one option for a pickup point corresponding to the received latitude a longitude coordinates”, the specification is silent as to this determination step. The specification recites that the user may be at a location where there is more than one pickup point in paragraph [0041]. However, the specification does not detail an active determination of more than one option corresponding to a received latitude and longitude. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 4-6, 8-11, 16-18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 13 and for failing to cure the deficiencies listed above. 
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	With respect to the limitation, “determining that a road segment corresponding to the second destination location is the same as the first road segment”, the specification is silent as to making this determination. Paragraphs [0033-0034] describe retrieving a stored node corresponding to the destination location or road segment, but no description is provided on determining that the road segment for a second destination is the same as the first. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claims 1, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


With respect to the limitation, “determining a road segment corresponding to the destination location by determining a shortest distance from the latitude and longitude coordinates for the destination location to a nearest road”, the wording is unclear and therefore indefinite because it is unclear what “the latitude and longitude coordinates for the destination location” is referencing. Are these coordinates the same as those received from the rider or the driver, or are these a separate set of coordinates associated with a selected destination? The limitation is interpreted so that determining a road segment associated with either the coordinates of the rider or with coordinates of the selected location reads on it. 
With respect to the limitation, “causing the final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver”, the wording is unclear and therefore indefinite because it is unclear what it means for the final route to be “through the nearest road segment corresponding to the destination location” and on to the destination. In the earlier claim limitations, the road segment corresponding to the destination location appears to be the end point for the route. The limitation is interpreted so that causing a display of a final route through a node and to a destination location reads on it. 
Claims 4-6, 8-11, 16-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 13 and 19 and for failing to cure the deficiencies listed above. 
Claims 11 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “wherein the start location and destination location are received in response to determining a change in route of a vehicle navigating an initial route”, the wording is unclear and therefore indefinite because the earlier limitations indicate the destination location is selected by the rider. Therefore, it is unclear whether this limitation is describing the conditions in which the rider selects the destination location or if this limitation is describing the receipt of a new start location and destination location. The limitation is interpreted so that re-routing after a change in the route of a vehicle reads on it. 
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The wording is unclear because both claims appear to depend on canceled claim 14. The claims are interpreted to depend on claim 13 which is not canceled. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim language is unclear because the start of the claim indicates it is canceled but the amended claim language still appears. The claim is interpreted to be amended and not canceled. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “building a spatial relationship between the road segment corresponding to the destination location and the node nearest the road segment”, the wording is unclear and therefore indefinite because it is unclear what it means to “build a spatial relationship” as described in the claim language. Does this mean that in determining a route more space should be provided in the route between the node and the road segment corresponding to the destination location? Does it simply mean that information on a spatial relationship is determined? The limitation is interpreted so that routing using map data indicating a spatial relationship between the road segment corresponding to the destination location and the node nearest the road segment reads on it. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 21 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10-11, 13 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 2019/0187702 A1) in view of Pao et al. (US 9,769,616 B1) in further view of Rademaker (US 2016/0247113 A1).

As per Claim 1, Herbach et al.  discloses a computer-implemented method for generating a route in a navigation system to position a vehicle on a same side of a street as a rider desiring a ride in the vehicle, comprising: 
receiving, from a computing device of the rider, a current location of a computing device ([0057-0058, 0078]; Fig. 11 Step 1110 Receive a location of a rider’s computing device); 

Herbach does not explicitly disclose that the current location of a computing device is a latitude and longitude. 

However, Pao et al. teaches: the current location of a computing device is a latitude and longitude (13:60-67, Fig. 5 Step 502 Ride request including GPS coordinates in request for navigation) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Pao et al. with the motivation being to reduce downtime and under-utilization of a provider as detailed in Pao et al. (2:55-67).

Furthermore, Herbach et al. discloses: 
determining that there is more than one option for a pickup point corresponding to the received latitude a longitude coordinates ([0062, 0078]; Fig. 11 Step 1130 Determine second location based on the received location); 
causing a request for selection of one of a plurality of options for a destination location to be displayed on the computing device of the rider ([0066, 0078]; Fig. 9, Fig. 11 Steps 1150-1160 Request for selection of pickup location is displayed); 
receiving, from the computing device of the rider, a selection of one of the plurality of options for the destination location and setting the selection of the one of the plurality of options as the destination location ([0066, 0078]; Fig. 9, Fig. 11 Step 1170 Setting selection as destination location for routing a vehicle); 
receiving, from a computing device of the driver, latitude and longitude coordinates for a start location ([0040, 0078]; Fig. 11 Steps 1120 and 1140 Vehicle computing device 110 may receive start position, including latitude and longitude); 
determining a road segment corresponding to the destination location by determining a shortest distance from the latitude and longitude coordinates for the destination location to a nearest road ([0004, 0060-0063]; Fig. 7-8 Determine adjacent street at destination location); 
identify nodes nearest the road segment corresponding to the destination location in order to compute and minimize a total route cost, wherein the node is an intersection, a cul-de-sac, a T junction, a crossroad, a Y junction, a roundabout, a slip road, or a braided road ([0036-0039, 0043]; Fig. 6 Determine lowest cost route to destination location through lane lines and intersections, including near the road segment destination, using map information);

Herbach et al. does not explicitly disclose: 
the node corresponding to a nearest node to the left when the rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when the rider is facing the nearest road at the destination location for a left-hand driving country. 

However, Rademaker teaches: routing through the node corresponding to a nearest node to the left when a rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when a rider is facing the nearest road at the destination location for a left-hand driving country  ([0038, 0069-0070] Routing through node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Rademaker with the motivation being to improve routing efficiency and provide an accurate prediction for the time of arrival as detailed in Rademaker [0038]. 

Furthermore, Herbach et al. discloses: 
generating navigational instructions from the start location to the node nearest the road segment corresponding to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from start location through node corresponding to destination location); 
generating navigational instructions from the node nearest the road segment corresponding to the destination location, to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from node corresponding to destination location to the destination location); 
combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0032, 0036, 0039, 0067, 0078] Fig. 11 1180 Vehicle is routed autonomously through route, including connections of road segments that route through the nearest node, and route segments from the nearest node to the destination location and a final route time is computed).

	While Herbach et al. discloses determining a final route through nodes to minimize a cost by combining route segments, Herbach et al. does not explicitly disclose that these steps are performed to generate a final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver.

However, Rademaker teaches: combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0038, 0069-0070]; Instructions are provided to route the driver to the start of an approach path and on to the destination, to ensure routing to the correct side of the street); and causing the final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver ([0056, 0069-0070] Route instructions are displayed on the driver computing device) 
	The motivation to combine Herbach et al. and Rademaker is provided above. 

As per Claim 4, Herbach et al. discloses the method of claim 1,

Herbach et al. does not disclose: 
wherein the node nearest the road segment corresponding to the destination location is an intersection to the left when facing a street at the destination location for a right-hand driving country or an intersection to the right when facing a street at the destination location for a left-hand driving country.

However, Rademaker teaches: wherein the node nearest the road segment corresponding to the destination location is an intersection to the left when facing a street at the destination location for a right-hand driving country or an intersection to the right when facing a street at the destination location for a left-hand driving country ([0038, 0069-0070] Routing through node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country). 
The motivation to combine Herbach et al. and Rademaker is provided in rejection to claim 1.
As per Claim 6, Herbach et al. discloses the method of claim 1, wherein the node nearest the road segment corresponding to the destination is a U-turn point ([0025, 0061-0063] Routing to end up on correct side can include a U-turn). 

As per Claim 8, Herbach et al. discloses the method of claim 1, wherein the start location is a driver location and the destination location is a rider location ([0078]; Fig. 11 Driver routes to pick up passenger) 

As per Claim 10, Herbach et al. discloses the method of claim 1, wherein the final route is a first final route and further comprising: 
determining an estimated time of arrival to the destination location of the first final route ([0005, 0061, 0078]; Fig. 11 Step 1120 Determine time cost, which may be a time required for vehicle to travel a first route to the destination); 
generating at least one alternate route that does not result in an arrival on the same side of the road segment corresponding to the destination location as the first final route ([0005, 0061, 0078]; Fig. 9, Fig. 11 Steps 1130-1140 Determine second route to the other side of the road);
determining an estimated time of arrival to the destination location of the at least one alternate route ([0005, 0061, 0078]; Fig 9, Fig. 11 Steps 1140-1150 Determine second cost, which may be a time required for vehicle to travel a second route to the destination); 
determining whether the estimated time of arrival to the destination location of the first final route is more than a predetermined threshold amount greater than the time of arrival of the at least one alternate route ([0065, 0078]; Fig. 9, Fig. 11 Step 1150 Determine whether first final route is more than a threshold time cost more than the second route); 
selecting the at least one alternate route as the final route to be displayed on a computing device when the estimated time of arrival to the destination location of the first final route is more than the predetermined threshold amount greater than the estimated time of arrival of the at least one alternate route ([0005, 0065-0066, 0078]; Fig. 9, Fig. 11 Selecting the second route as the final route when the first final route is more than predetermined threshold greater. Claim 1 teaching reference includes displaying the route); and 
selecting the first final route as the final route when the estimated time of arrival to the destination location of the first final route is less than or equal to the predetermined threshold amount greater than the estimated time of arrival of the at least one alternate route ([0005, 0065-0066, 0078]; Fig. 9, Fig. 11 Selecting the first route as the final route when the first final route is less than the predetermined threshold greater).

As per Claim 11, Herbach et al. discloses the method of claim 10, wherein the start location and destination location are received in response to determining a change in route of a vehicle navigating an initial route ([0005] Start and destination location may be re-determined based on changing the route to the second location).

As per Claim 13, Herbach et al. discloses a computing system for generating a route in a navigation system to position a vehicle on a same side of a street as a rider desiring a ride in the vehicle, comprising: 
a memory that stores instructions ([0027-0029] Memory 130 with instructions); and 
one or more processors configured by the instructions to perform operations comprising ([0030-0032] Processors configured to perform operations):
receiving, from a computing device of the rider, a current location of a computing device ([0057-0058, 0078]; Fig. 11 Step 1110 Receive a location of a rider’s computing device); 

Herbach does not explicitly disclose that the current location of a computing device is a latitude and longitude. 

However, Pao et al. teaches: the current location of a computing device is a latitude and longitude (13:60-67, Fig. 5 Step 502 Ride request including GPS coordinates in request for navigation) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Pao et al. with the motivation being to reduce downtime and under-utilization of a provider as detailed in Pao et al. (2:55-67).

Furthermore, Herbach et al. discloses: 
determining that there is more than one option for a pickup point corresponding to the received latitude a longitude coordinates ([0062, 0078]; Fig. 11 Step 1130 Determine second location based on the received location); 
causing a request for selection of one of a plurality of options for a destination location to be displayed on the computing device of the rider ([0066, 0078]; Fig. 9, Fig. 11 Steps 1150-1160 Request for selection of pickup location is displayed); 
receiving, from the computing device of the rider, a selection of one of the plurality of options for the destination location and setting the selection of the one of the plurality of options as the destination location ([0066, 0078]; Fig. 9, Fig. 11 Step 1170 Setting selection as destination location for routing a vehicle); 
receiving, from a computing device of the driver, latitude and longitude coordinates for a start location ([0040, 0078]; Fig. 11 Steps 1120 and 1140 Vehicle computing device 110 may receive start position, including latitude and longitude); 
determining a road segment corresponding to the destination location by determining a shortest distance from the latitude and longitude coordinates for the destination location to a nearest road ([0004, 0060-0063]; Fig. 7-8 Determine adjacent street at destination location); 
identify nodes nearest the road segment corresponding to the destination location in order to compute and minimize a total route cost, wherein the node is an intersection, a cul-de-sac, a T junction, a crossroad, a Y junction, a roundabout, a slip road, or a braided road ([0036-0039, 0043]; Fig. 6 Determine lowest cost route to destination location through lane lines and intersections, including near the road segment destination, using map information);

Herbach et al. does not explicitly disclose: 
the node corresponding to a nearest node to the left when the rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when the rider is facing the nearest road at the destination location for a left-hand driving country. 

However, Rademaker teaches: routing through the node corresponding to a nearest node to the left when a rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when a rider is facing the nearest road at the destination location for a left-hand driving country  ([0038, 0069-0070] Routing through node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Rademaker with the motivation being to improve routing efficiency and provide an accurate prediction for the time of arrival as detailed in Rademaker [0038]. 

Furthermore, Herbach et al. discloses: 
generating navigational instructions from the start location to the node nearest the road segment corresponding to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from start location through node corresponding to destination location); 
generating navigational instructions from the node nearest the road segment corresponding to the destination location, to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from node corresponding to destination location to the destination location); 
combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0032, 0036, 0039, 0067, 0078] Fig. 11 1180 Vehicle is routed autonomously through route, including connections of road segments that route through the nearest node, and route segments from the nearest node to the destination location and a final route time is computed).

	While Herbach et al. discloses determining a final route through nodes to minimize a cost by combining route segments, Herbach et al. does not explicitly disclose that these steps are performed to generate a final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver.

However, Rademaker teaches: combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0038, 0069-0070]; Instructions are provided to route the driver to the start of an approach path and on to the destination, to ensure routing to the correct side of the street); and causing the final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver ([0056, 0069-0070] Route instructions are displayed on the driver computing device) 
	The motivation to combine Herbach et al. and Rademaker is provided above. 

As per Claim 16, Herbach et al. discloses the computing system of claim 14, 

Herbach et al. does not disclose: 
wherein the node nearest the road segment corresponding to the destination location is an intersection to the left when facing a street at the destination location for a right-hand driving country or an intersection to the right when facing a street at the destination location for a left-hand driving country.

However, Rademaker teaches:
wherein the node nearest the road segment corresponding to the destination location is an intersection to the left when facing a street at the destination location for a right-hand driving country or an intersection to the right when facing a street at the destination location for a left-hand driving country([0038, 0069-0070] Routing through node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country). 
The motivation to combine Herbach et al. and Rademaker is provided in rejection to claim 14.

As per Claim 17, Herbach et al. discloses the computing system of claim 14, wherein the final route is a first final route and further comprising: 
determining an estimated time of arrival to the destination location of the first final route ([0005, 0061, 0078]; Fig. 11 Step 1120 Determine time cost, which may be a time required for vehicle to travel a first route to the destination); 
generating at least one alternate route that does not result in an arrival on the same side of the road segment corresponding to the destination location as the first final route ([0005, 0061, 0078]; Fig. 9, Fig. 11 Steps 1130-1140 Determine second route to the other side of the road);
determining an estimated time of arrival to the destination location of the at least one alternate route ([0005, 0061, 0078]; Fig 9, Fig. 11 Steps 1140-1150 Determine second cost, which may be a time required for vehicle to travel a second route to the destination); 
determining whether the estimated time of arrival to the destination location of the first final route is more than a predetermined threshold amount greater than the time of arrival of the at least one alternate route ([0065, 0078]; Fig. 9, Fig. 11 Step 1150 Determine whether first final route is more than a threshold time cost more than the second route); 
selecting the at least one alternate route as the final route to be displayed on a computing device when the estimated time of arrival to the destination location of the first final route is more than the predetermined threshold amount greater than the estimated time of arrival of the at least one alternate route ([0005, 0065-0066, 0078]; Fig. 9, Fig. 11 Selecting the second route as the final route when the first final route is more than predetermined threshold greater. Claim 1 teaching reference includes displaying the route); and 
selecting the first final route as the final route when the estimated time of arrival to the destination location of the first final route is less than or equal to the predetermined threshold amount greater than the estimated time of arrival of the at least one alternate route ([0005, 0065-0066, 0078]; Fig. 9, Fig. 11 Selecting the first route as the final route when the first final route is less than the predetermined threshold greater).

As per Claim 18, Herbach et al. discloses the computing system of claim 13, wherein the start location and destination location are received in response to determining a change in route of a vehicle navigating an initial route ([0005] Start and destination location may be re-determined based on changing the route to the second location).

As per Claim 19, Herbach et al. discloses a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing system to generate a route in a navigation system to position a vehicle on a same side of a street as a rider desiring a ride in the vehicle by performing operations comprising:
receiving, from a computing device of the rider, a current location of a computing device ([0057-0058, 0078]; Fig. 11 Step 1110 Receive a location of a rider’s computing device); 

Herbach does not explicitly disclose that the current location of a computing device is a latitude and longitude. 

However, Pao et al. teaches: the current location of a computing device is a latitude and longitude (13:60-67, Fig. 5 Step 502 Ride request including GPS coordinates in request for navigation) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Pao et al. with the motivation being to reduce downtime and under-utilization of a provider as detailed in Pao et al. (2:55-67).

Furthermore, Herbach et al. discloses: 
determining that there is more than one option for a pickup point corresponding to the received latitude a longitude coordinates ([0062, 0078]; Fig. 11 Step 1130 Determine second location based on the received location); 
causing a request for selection of one of a plurality of options for a destination location to be displayed on the computing device of the rider ([0066, 0078]; Fig. 9, Fig. 11 Steps 1150-1160 Request for selection of pickup location is displayed); 
receiving, from the computing device of the rider, a selection of one of the plurality of options for the destination location and setting the selection of the one of the plurality of options as the destination location ([0066, 0078]; Fig. 9, Fig. 11 Step 1170 Setting selection as destination location for routing a vehicle); 
receiving, from a computing device of the driver, latitude and longitude coordinates for a start location ([0040, 0078]; Fig. 11 Steps 1120 and 1140 Vehicle computing device 110 may receive start position, including latitude and longitude); 
determining a road segment corresponding to the destination location by determining a shortest distance from the latitude and longitude coordinates for the destination location to a nearest road ([0004, 0060-0063]; Fig. 7-8 Determine adjacent street at destination location); 
identify nodes nearest the road segment corresponding to the destination location in order to compute and minimize a total route cost, wherein the node is an intersection, a cul-de-sac, a T junction, a crossroad, a Y junction, a roundabout, a slip road, or a braided road ([0036-0039, 0043]; Fig. 6 Determine lowest cost route to destination location through lane lines and intersections, including near the road segment destination, using map information);

Herbach et al. does not explicitly disclose: 
the node corresponding to a nearest node to the left when the rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when the rider is facing the nearest road at the destination location for a left-hand driving countrys 

However, Rademaker teaches: routing through the node corresponding to a nearest node to the left when a rider is facing the nearest road at the destination location for a right-hand driving country or a nearest node to the right when a rider is facing the nearest road at the destination location for a left-hand driving country  ([0038, 0069-0070] Routing through node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Rademaker with the motivation being to improve routing efficiency and provide an accurate prediction for the time of arrival as detailed in Rademaker [0038]. 

Furthermore, Herbach et al. discloses: 
generating navigational instructions from the start location to the node nearest the road segment corresponding to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from start location through node corresponding to destination location); 
generating navigational instructions from the node nearest the road segment corresponding to the destination location, to the destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information. Therefore, navigational instructions are generated from node corresponding to destination location to the destination location); 
combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0032, 0036, 0039, 0067, 0078] Fig. 11 1180 Vehicle is routed autonomously through route, including connections of road segments that route through the nearest node, and route segments from the nearest node to the destination location and a final route time is computed).

	While Herbach et al. discloses determining a final route through nodes to minimize a cost by combining route segments, Herbach et al. does not explicitly disclose that these steps are performed to generate a final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver.

However, Rademaker teaches: combining, by one or more hardware processors, the navigational instructions from the startTitle: INTERSECTION-BASED ROUTING location to the node nearest the road segment corresponding to the destination location and the navigational instructions from the node nearest the road segment corresponding to the destination location to the destination location to generate a final route, the final route comprising navigational instructions  from the start location, through the node nearest the road segment corresponding to the destination location, to the destination location ([0038, 0069-0070]; Instructions are provided to route the driver to the start of an approach path and on to the destination, to ensure routing to the correct side of the street); and causing the final route comprising the navigational instructions from the start location, through the nearest road segment corresponding to the destination location, to the destination location, to be displayed on the computing device of the driver ([0056, 0069-0070] Route instructions are displayed on the driver computing device) 
	The motivation to combine Herbach et al. and Rademaker is provided above. 

As per Claim 20, Herbach et al. discloses the method of claim 1, wherein the latitude and longitude coordinates received from the computing device of the driver are received in response to a request for navigations instructions ([0040, 0057-0058, 0078]; Fig. 11 Steps 1120 and 1140 Vehicle computing device 110 may receive start position, including latitude and longitude of the vehicle, after receiving a request for ride in Step 1110); 

While Herbach et al. discloses the above limitations, Herbach et al. does not disclose that the coordinates are received in a request for navigation instructions. 

However, Rademaker teaches: coordinates are received in a request for navigation instructions ([0034, 0051, 1050] Request includes initial location).
The motivation to combine Herbach et al. and Rademaker is provided in rejection to claim 1.

As per Claim 21, Herbach et al. discloses the method of claim 1, further comprising: building a spatial relationship between the road segment corresponding to the destination location and the node nearest the road segment; and storing the spatial relationship in one or more databases ([0036-0037]; Fig. 1, Figs. 2A-B Stored map information includes a spatial relationship between intersections and road segments).

As per Claim 22, Herbach et al. discloses the method of claim 21, further comprising: wherein the road segment is a first road segment and further comprising: 
receiving a second start location and a second destination location ([0074, 0078]; Process in Fig. 11 may be repeated to receive a second start location and a destination location); AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 9 Application Number: 16/911,823Dkt: 4872.135US1 Filing Date: June 25, 2020Title: INTERSECTION-BASED ROUTINGand 
determining a node nearest the first road segment based on the stored spatial relationship for the first road segment ([0034-0036, 0078]; Determine route through intersections etc. based on map information)

	Herbach et al. does not explicitly discloses: determining that a road segment corresponding to the second destination location is the same as the first road segment;

	However, Pao et al. teaches: determining that a road segment corresponding to the second destination location is the same as the first road segment (13:5-10 Road segment corresponding to a prior request is determined);
	The motivation to combine Herbach et al. and Pao et al. is provided in rejection to claim 1. 

As per Claim 23, Herbach et al. discloses the method of claim 1, 

Herbach et al. does not disclose:
wherein after determining that there is more than one option for a pickup point corresponding to the received latitude and longitude coordinates from the computing device of the rider, the method comprises: automatically choosing an option of the plurality of options for the destination location as a recommended destination location based on the option being a most common street as the destination location, a street with easiest access, or a most popular street.

However, Pao et al. teaches: wherein after determining that there is more than one option for a pickup point corresponding to the received latitude and longitude coordinates from the computing device of the rider, the method comprises: automatically choosing an option of the plurality of options for the destination location as a recommended destination location based on the option being a most common street as the destination location, a street with easiest access, or a most popular street (4:1-15, 9:10-25; Fig. 2 After gathering GPS data and determining pickup history indicates there are multiple potential options, a pickup location and street is determined based on it being a common/ popular street for actual prior pickup locations).
The motivation to combine Herbach et al. and Pao et al. is provided in rejection to claim 1. 

As per Claim 24, Herbach et al. discloses the method of claim 23, further comprising: causing the recommended destination location to be displayed on the computing device of the rider ([0066] Fig. 9 Recommended destination location is displayed on computing device of rider).

As per Claim 25, Herbach et al. discloses the method of claim 23, further comprising: setting the recommended destination location as the destination location ([0066, 0078]; Fig. 11 Recommended destination location may be set as destination).

As per Claim 26, Herbach et al. discloses the method of claim 1, further comprising: 
receiving a request from the computing device of the rider for a ride in a vehicle from a second start location to a second destination location ([0057-0058, 0061, 0078]; Fig. 11 Step 1110 Receive a first location of a rider’s computing device. Process may be repeated for new request);
determining a landmark corresponding to the second destination location ([0036-0037, 0060-0062]; Buildings and parking spaces are determined as part of map data)
generating a second final route from the start location, via a second node nearest a road segment corresponding to the landmark, to the second destination location ([0034, 0036, 0078]; Fig. 11 Step 1180 Vehicle is autonomously navigated based on map information, including intersection information to second destination location), 

Herbach et al. does not disclose: 
the second node corresponding to a nearest node to the left when the rider is facing a nearest road at the destination location for a right-hand driving country or a nearest node to the right when the rider is facing the nearest road at the destination location for a left-hand driving country. 

However, Rademaker teaches: the second node corresponding to a nearest node to the left when the rider is facing a nearest road at the destination location for a right-hand driving country or a nearest node to the right when the rider is facing the nearest road at the destination location for a left-hand driving country ([0038, 0069-0070] Routing through a node, for example right turn prior to destination location, is preferred to approach the pickup location on correct side (node nearest to the left when rider is facing road) for RH driving country. Opposite applies for LH driving country)
	The motivation to combine Herbach et al. and Rademaker is provided in rejection to claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 2019/0187702 A1) in view of Pao et al. (US 9,769,616 B1) in further view of Rademaker (US 2016/0247113 A1) in further view of Ichikawa (JPH 10227649)

As per Claim 5, Herbach et al. discloses the method of claim 1, including the node nearest the road segment corresponding to the destination being a U-turn ([0025, 0061-0063] U-turns to reach the destination are determined) 

Iwata et al. does not explicitly disclose: 
wherein the node nearest the road segment corresponding to the destination location is a dead end.

However, Ichikawa teaches: 
wherein the node nearest the road segment corresponding to the destination location is a dead end ([0005, 0009, 0032, 0038, 0047]; Fig. 6, Fig. 8 U-turn at a node can be made on a dead-end road at a destination location after passing in front of the destination on the opposite side of the road).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed in Ichikawa with the motivation being to avoid large detours at the destination location and improve driver convenience as detailed in Ichikawa [0005-0007]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 2019/0187702 A1) in view of Pao et al. (US 9,769,616 B1) in further view of Rademaker (US 2016/0247113 A1) in further view of Knepper et al. (US 2015/0112585 A1).

As per Claim 9, Herbach et al. discloses the method of claim 8, 

Herbach et al. does not disclose: the method further comprising: causing the final route to be displayed on the computing device of the rider.

However, Knepper et al. teaches: the method further comprising: causing the final route to be displayed on the computing device of the rider ([0046, 0068-0069]; Fig. 2, Fig. 8-9 Vehicle and route to pickup location can be displayed using rider application 330 through a mobile device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbach et al. to include the above limitations, as detailed Knepper et al. with the motivation being to increase convenience for the rider by allowing them to view in real time the location of the vehicle as detailed in Knepper et al. [0069]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669      

/JESS WHITTINGTON/Examiner, Art Unit 3669